In two related child protective proceedings pursuant to Family Court Act article 10, Mandy C. and Dimas C. separately appeal from an order of the Family Court, Queens County (Tally, J.), dated October 8, 2009, which, after a hearing pursuánt to Family Ct Act § 1028, denied their separate motions for the return of the subject children to their custody during the pendency of the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
*940Contrary to the appellants’ contentions, the Family Court providently exercised its discretion in denying their separate motions pursuant to Family Ct Act § 1028 to return the subject children to their custody during the pendency of the proceeding. There was sufficient evidence presented at the hearing that the children’s emotional, mental, and physical health would be at imminent risk if they were returned to the appellants’ care (see Family Ct Act § 1028). Under the circumstances of this case, we agree with the Family Court’s determination not to return the children to the appellants’ custody until additional facts are adduced at a full fact-finding hearing (see Matter of Xavier J., 47 AD3d 815 [2008]; Matter of Janih M., 8 AD3d 384 [2004]; see also Nicholson v Scoppetta, 3 NY3d 357 [2004]).
The appellants’ remaining contentions are without merit. Rivera, J.P., Angiolillo, Roman and Sgroi, JJ., concur.